Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

2.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160047223 A1) further in view of Kirkhope (US 20150226013 A1).
	As per Claims 1, 9 and 17, Li et al. teaches a method/system/non-transitory computer medium (Fig. 5) comprising: 
determining an actual fatigue curve limit for actual stress of a drilling component based on an actual yield strength of a material of the drilling component ([0043]-[0045] Examiner Note: inputting a BHA library to a fatigue calculator generator (FCG) that receives a connection master curve library where BHA library includes material characteristics such as yield strength);
simulating a plurality of drilling parameters for the drilling component to determine one or more estimated stresses enacted on the drilling component for one or more combinations of the plurality of drilling parameters ([0022] “Finite Element Analysis (FEA) can be used to compute the stress and strain states at fatigue-sensitive features, such as threaded connections, port holes, fillet radii at diameter changes, and so on, which are subjected to bending and other associated loads”); 
determining a component life cycle of the drilling component based on the actual fatigue curve limit and the plurality of drilling parameters ([0022], [0042] “there is a relationship between the DLS of the wellbore and the bending moment that each component has been subjected to. This relationship can be calculated from analysis performed using a beam-type finite element modeling program, which can create a mathematical description of the mass and 
determining a consumed component life of the drilling component for an actual drilling step utilizing the drilling component ([0022], [0034]-[0035] “real-time tracking of fatigue damage of fatigue susceptible features of the BHA based on input from real-time data,”).
Li et al. fails to teach explicitly determining a remaining life of the drilling component after the actual drilling step. 
However, Kirkhope teaches determining a remaining life of the drilling component after the actual drilling step ([0011], [0033]-[0035]). In particular, the modeling system of Kirkhope can obtain a fatigue on the component as a number of cycles of the load applied to the component ([0032]). The monitoring system of Kirkhope stores the maximum number of cycles for the component that a component endure which is its expected life ([0034]) and compare a difference (corresponding to “remaining life”) between the maximum number of cycles which is the expected life ([0035]) (corresponding to “a component life cycle”) and the obtained number of cycles on the component, i.e. fatigue (corresponding to “consumed component life”). This comparing a difference corresponds to “determining a remaining life”.
Li et al. and Kirkhope are analogous art because they both all related to a drilling component modeling and performance simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have 

As per Claims 2 and 10, Li fails to teach explicitly replacing the drilling component when the remaining life of the drilling component is less than a predetermined amount.
Kirkhope teaches replacing the drilling component when the remaining life of the drilling component is less than a predetermined amount ([0034]-[0035] “For example, the monitoring system 102 can transmit a notification to an operator of the component notifying the operator that the consumed life of the component has exceeded its expected life. The operator can take necessary action, e.g., cease operations to replace the component.”; “the monitoring system 102 can provide the notification when the number of cycles of the load applied to the component approaches the maximum number of cycles. To do so, in some implementations, the monitoring system 102 can periodically compare a difference between the maximum number of cycles and the determined number of cycles against a threshold difference. When the difference becomes less than the threshold difference, then the monitoring system 102 can provide the notification”).


As per Claims 4, Li et al. teaches wherein determining the consumed component life includes measuring, by one or more sensors, actual drilling parameters ([0033]-[0034], [0037]). 

As per Claims 5 and 12, Li et al. teaches wherein the actual drilling parameters include at least one selected from the group of: dogleg severity, pressure, temperature, weight on bit, torque on bit, and rotations per minute ([0021], [0034]-[0035]). 

As per Claims 6 and 13, Li et al. teaches wherein a plurality of drilling components includes the drilling component, the plurality of drilling components includes at least one selected from the group of: one or more drill collars, a drill bit, and housings for one or more downhole tools ([0044]). 
As per Claims 7, 16, and 20, Li et al. fails to teach explicitly wherein determining the remaining life includes subtracting the consumed component life from the component life cycle. 
However, Kirkhope teaches wherein determining the remaining life includes subtracting the consumed component life from the component life cycle ([0033]-[0035]). In particular, the modeling system of Kirkhope can obtain a fatigue on the component as a number of cycles of the load applied to the component ([0032]). The monitoring system of Kirkhope stores the maximum number of cycles for the component that a component endure which is its expected life ([0034]) 

As per Claim 8, Li et al. teaches further comprising: drilling a wellbore utilizing the drilling component (Fig. 1, [0036] “drilling operations”: Examiner Note: drilling a borehole (102) utilizing a drill string (104) that includes a drill collar).

As per Claim 14, Li et al. teaches wherein the material is non-magnetic ([0043] “non-magnetic drill collars (NMDC)”). 
As per Claim 18, Li et al. fails to teach explicitly provide an alert to replace the drilling component when the remaining life of the drilling component is less than a predetermined amount.
Kirkhope teaches provide an alert to replace the drilling component when the remaining life of the drilling component is less than a predetermined amount ([0034]-[0035] “For example, the monitoring system 102 can transmit a notification to an operator of the component notifying the operator that the consumed life of the component has exceeded its expected life. The operator can take necessary action, e.g., cease operations to replace the component.”; “the monitoring system 102 can provide the notification when the number of cycles of the load applied to the component approaches the maximum number of cycles. To do so, in some implementations, the .

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160047223 A1) in view of Kirkhope (US 20150226013 A1) as applied to claims 1-14 and 16-20above, and further in view of Liu et al. (US 20150315900 A1).
As per Claim 15, Li et al. as modified by Kirkhope fails to teach explicitly wherein the material is stainless steel.
However Liu et al. teaches wherein the material is stainless steel ([0083]).
Li et al. as modified by Kirkhope and Liu g et al. are analogous art because they are all related to drilling component performance monitoring.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Liu et al. into Li et al. and Kirkhope’s invention by forming BHA with a collar which is made of high-strength steel such as a high strength non-magnetic stainless steel that provides enhanced resistance to damage from mechanical shocks and vibrations and other downhole conditions (Liu et al.: [0011]).



Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al. (US 20180119535 A1) teaches a real time drilling monitoring system which comparing the estimated amount of fatigue with a maximal fatigue for the BHA component part to obtain a remaining life of the part and provide an alert to replace the drilling component when the remaining life of the drilling component is less than a predetermined amount.
Li et al. (US 8504308 B2) teaches System and method for fatigue analysis of a bottom hole assembly.
Turner et al. (US 20110186353 A1) disclose a System and method for monitoring and controlling underground drilling including determining remaining life of critical component of the drill string. 
Chen et al. (US 20180112512 A1) discloses fatigue analysis procedure for drilling string including fatigue life consumption during drilling operation and generating and management system that generate a warning when the amount of remaining fatigue life is less than a threshold or to provide an indicator as to when one or more parts on the drill string should be repaired or replaced.
Chen et al. (“Development of and Validating a Procedure for Drillstring Fatigue Analysis”) discloses calculating drillstring and BHA component life due to fatigue accumulation during the well planning and real-time execution phase.
Suryadi et al. (“Managing BHA Components Integrity with a Fatigue Management Workflow”) discloses a fatigue management workflow system that simulates and predicts the tool fatigue life for given job condition.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

EUNHEE KIM
Primary Examiner
Art Unit 2146


/EUNHEE KIM/            Primary Examiner, Art Unit 2146